DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 09/09/22 have been fully considered but they are not persuasive.
On page 6 regarding drawing objections Applicant argues the claim amendments overcome the drawing objections.
The Examiner respectfully agrees and withdraws the objection.
On pages 6-7 regarding claim objections Applicant argues, with regards to claim 12 and a “predetermined muscle configuration”, that the specification and figure 9 make it clear that the force sensors 160 can be in various locations and aren’t limited to the agonist and/or antagonist muscles measured by the myoelectric sensor 150, and thus there is not necessarily a relationship between the predetermined muscle configuration of claim 12 and the agonist/antagonist muscle of claim 11. 
The Examiner acknowledges Applicant’s explanation.
On pages 9-11 regarding prior art rejections Applicant explains Miyakawa. On pages 10-11 Applicant argues one of ordinary skill wouldn’t modify Miyakawa in view of Shulz since Shulz doesn’t transmit their torque into sliding motion, but rather transmits rotation of a worm gear into rotation relative to cogs ([0015], [0028]). 
The Examiner respectfully notes the type of motion being transmitted doesn’t appear to have anything to do with the idea that a flexible rack can be used as a transmission member and that it is known in the art. The Combination is maintained.
On pages 11-12 Applicant argues further that it isn’t a simple substitution of one element in Shulz for an element in Miyakawa, since Miyakawa doesn’t teach a flexible rack can be used in conjunction with a threaded screw of the kind disclosed in Shulz. Applicant conclude there isn’t evidence that a flexible rack could be used orthogonally to the plane of rotation of a threaded screw, which would be required for the combination proposed by the Examiner. 
The Examiner respectfully notes that this is a simple substitution of the gear/bar of Shulz. The two perform he same functions (transmit motion from a motor) and thus are equivalents in the art. Disclosure of the rack interfacing with the specific screw of Shulz isn’t required for the person of ordinary skill, since "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. The specific alteration of a rack so it properly interfaces with the system of Shulz is one of these steps.
On page 12 Applicant next argues that the combination proposed by the Examiner would require substantial modification to Shulz’s device, which Applicant uses the Examiner’s explanation of how one of ordinary skill would modify one reference in view of the other as support for this substantial modification. While the Examiner believes such a modification to be easy to one of ordinary skill, the Applicant’s disagree since there isn’t any factual basis for the suggestion that one of ordinary skill understands how mechanical parts connect together.
The Examiner respectfully disagrees. No substantial modification is suggested. The Examiner is not aware of what specific part of the Combination the Applicant believes is difficult to the person of ordinary skill and again reminds Applicant of a person of ordinary skill’s ability to fit teaches of multiple patents together like pieces of a puzzle (see explanation above). This is a regular creative step within the Combination which a person who understands rudimentary transmission knowledge is understood to be able to make.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-6, 9-11 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schulz (US 20120109337 A1) in view of Miyakawa et al. (US 4345282 A) hereinafter known as Miyakawa, further in view of Farnsworth et al. (US 20080215162 A1) hereinafter known as Farnsworth.
Regarding claim 3 Schulz discloses a prosthetic hand structure (Figures 3a-b) comprising:
at least one finger (Figure 1a-c) having a metacarpal support (Figure 1a item 1), a proximal stiff link (Figure 1a item 5) connected to the support by a proximal cylindrical joint (Figure 1a item 2), the proximal stiff link being arranged for carrying out a rotation of the proximal stiff link of predetermined amplitude with respect to the support about an axis of the proximal joint (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Schulz discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example [0028] in which the proximal link 5 is described as capable of rotating at an amplitude about the joint 2);
a transmission member connected to the proximal link includes a worm screw having a threaded profile (Figure 2 item 13) which is integral with the proximal stiff link ([0029] and Figure 2) and is arranged to carry out a rotation of the worm screw about a longitudinal axis of the worm screw to actuate the proximal link (this is stated as a “functional limitation” of the transmission member and worm screw (see the explanation above). See also [0029].), wherein the transmission member further includes a worm wheel with flexible cable transmission (Figure 2 items 4 and 8, respectively);
an actuator mounted to the finger (Figure 2 item 11), which is arranged to actuate the worm so that when the actuator moves the worm there is a moving-away movement of the engagement zone from the first end portion or an approaching movement of the engagement zone to the first end portion, causing the rotation of the proximal stiff link about the axis of the joint, so that the rotation corresponds to an extension or flexion of the finger (this is stated as a functional limitation (see explanation above). See also [0014] in which the actuator is described as engaging the transmission and threaded worm which engages the worm wheel to move and rotate the drive shaft, which causes rotation along the finger hinge joint);
but is silent with regards to the transmission member comprising a flexible rack,
a feedback position sensor, and a control unit.
However, regarding claim 3, while Schultz teaches transmission of torque into sliding motion via a worm wheel and gear/bar combination, Miyakawa teaches that it is known to transmit motion via a flexible rack (33). Schultz and Miyakawa are involved in the same field of endeavor, namely drive transmissions. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transmission of Schultz by having their worm gear replaced by a flexible rack (33) as is taught by Miyakawa since the simple substitution of one known element for another to obtain predictable results is considered adequate to prove a case of prima facie obviousness (see MPEP 2143(I)(B). The Examiner notes further that in order for the Combination to function, the flexible rack’s attachment at one end to the metacarpal support and at a second end at the engagement with the worm screw of Schultz at an engagement zone is elementary to the person of ordinary skill in order to ensure the motion transmits as would be resulted for the finger to function. 
Further, regarding claim 3 Farnsworth teaches a prosthetic hand which includes at least one feedback position sensor ([0033] “thumb angle sensor 107”) which is configured to measure the position of a proximal finger link with respect to a finger support (hand) and determine in real time the amplitude of the rotation of the link and being configured to generate instantly a corresponding feedback signal (these are also stated as “functional limitations” of the sensor (see explanation above. See also [0033], [0036]-[0039]),); and 
a control unit connected to the feedback position sensor to receive the feedback signal, analyze the signal and operate the actuator to actuate the worm until the determined amplitude meets a predetermined amplitude (this is stated as a functional limitation of the control unit (see explanation above). See also [0033], [0045]). Schulz and Farnsworth are involved in the same field of endeavor, namely prosthetic hands. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hand of the Schultz Miyakawa Combination to include a feedback position sensor and control unit such as is taught by Farnsworth in order to provide the actuator with feedback as to the position of the hand and allow the controller to thus appropriately control the hand into desired configurations. As regards the “amplitude” of rotation, the Examiner notes “amplitude” is defined by Merriam-Webster as “the extent or range of a quality, property, process, or phenomenon”. An angular measurement of rotation is understood to accurately represent the “extent or range” of the rotation.
Regarding claim 4 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Schultz further discloses the rotation of the proximal stiff link lies in a plane orthogonal to the axis of the joint (the joint axis Figure 1a item 2 extends “vertically” into the page, while the rotation of the finger into flexion/extension (see Figures 1a-c) lies within a plane that orthogonally intersects that axis (lies within the plane of the page)).
Regarding claim 5 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 4 substantially as is claimed, 
wherein Schultz further discloses the worm screw carries out a rotation about a rotation axis of the worm screw (this is stated as a “functional limitation” of the worm screw (see explanation above). See also Figures 1a-c; [0014]), the rotation axis of the worm screw arranged in the plane (Figures 1a-c and [0014]-[0016]), wherein the rotation axis of the worm screw is arranged in the plane substantially orthogonal to the axis of the proximal cylindrical joint (see the explanation above in the rejection to claim 4 along with the worm screw’s position in Figure 2 [0029]).
Regarding claim 6 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Schulz further discloses the finger includes a distal stiff link (Figure 1a item 6) connected to the proximal link (Figure 1a) by a distal cylindrical joint (Figure 1a item 7), wherein the distal stiff link is arranged for carrying out a rotation of the distal stiff link of predetermined amplitude with respect to the proximal link about an axis of the distal joint (this is stated as a “functional limitation” of the distal stiff link (see explanation above) which the link is understood capable of performing. See, for example [0028]).
Regarding claim 9 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Schulz further discloses a plurality of mechanical fingers including a mechanical finger for a thumb (Figure 3a), and 
a metacarpal base connected to the support of each mechanical finger of the plurality (Figure 3a item 19), the base being connected to the finger for the thumb by a rotational joint (Figures 3-4 and [0033]-[0034]) for rotation about a longitudinal axis of the rotational joint in order to provide to the mechanical finger for the thumb an adduction or abduction degree of freedom ([0033]-[0034; Figures 4]).
Regarding claim 10 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Farnsworth further teaches the feedback position sensor can be a Hall-effect sensor ([0039]).
Regarding claim 11 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 3 substantially as is claimed, 
wherein Farnsworth further teaches at least one myoelectric sensor ([0034]) intended to be arranged in use to be in contact with a stump of a patient (This is stated as an “intended use” of the claimed sensor.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of the Schulz Miyakawa Farnsworth Combination was considered capable of performing the cited intended use. See, for example, [0034]) which is configured to measure a voltage associated with activation of an agonist/antagonist muscle of the stump of the patient and to generate a relative myoelectric signal (this is stated as a “functional limitation” of the myoelectric sensor (see explanation above). An Ottobock myographic electrode is capable of measuring voltage associated with muscle activation). 

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz, Miyakawa, and Farnsworth as is applied above further in view of Schectman (US 5080682 A).
Regarding claim 7 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 6 substantially as is claimed, 
wherein Schulz further discloses the distal joint is under-actuated ([0022], [0028]),
but is silent with regards to the under-actuation being achieved by gears or a belt.
However, regarding claim 7 Schectman teaches that under-actuation can occur via a belt (Figure 2 item 30). Schultz and Schectman are involved in the same field of endeavor, namely prosthetic hands. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hand of the Schultz Miyakaway Farnsworth Combination so that any mechanism of under-actuation was used, including a belt as is taught by Schectman, since the belt simply transmits the motion from the single actuator around each degree of freedom. Any mechanism which achieves this is considered obvious to the person of ordinary skill as an obvious substitute for the under-actuation configuration of Schutlz (see MPEP 2143 (I)(E)).

Claim(s) 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz in view of Miyakawa, further in view of Farnsworth as is applied above, further in view of Abboudi et al. (US 6344062 B1) hereinafter known as Abboudi.
Regarding claim 12 the Schultz Miyakawa Farnsworth Combination teaches the structure of claim 11 substantially as is claimed, 
but is silent with regards to there being a plurality of force sensors.
However, regarding claim 12 Abboudi teaches a prosthetic hand (Column 4 lines 20-22) which relies upon a plurality of force sensors (Figure 1 item 20) intended to be arranged in use with the stump of the patient and distributed on a predetermined surface of the stump (this is stated as an “intended use” of the force sensors (see explanation above). See also Column 3 lines 47-49 the sensors secure to skin), wherein plurality of force sensors are configured to measure a plurality of pressure data corresponding to a predetermined muscle configuration achieved by the patient and to generate at least one corresponding pressure distribution signal indicative of the pressure data measured on the stump (this is stated as a “functional limitation” of the force sensors (see explanation above). See also Column 4 lines 1-6 and the Abstract).
Regarding claim 13 the Schultz Miyakawa Farnsworth Abboudi Combination teaches the structure of claim 12 substantially as is claimed, 
wherein the Combination further teaches the control unit is configured to analyze the myoelectric signal and the pressure distribution signal and to carry out a selection of a predetermined working configuration among a plurality of possible predetermined working configurations, to operate the actuator, to obtain the selected working configuration (this is stated as a “functional limitation” of the control unit (see the explanation above). Farnsworth’s control unit is described as being capable of controlling the prosthetic device based on the myoelectric sensors ([0034]-[0035]), and when combined with Abboudi, who teaches a control unit that analyzes the pressure distribution signal (Column 5 lines 31-46, Column 6 lines 7-15), the Combination, which incorporates both sensors obviously incorporate the sensor control features of both Farnsworth and Abboudi. See also Abboudi Column 4 lines 16-21, 44-48, Column 6 lines 17-23 regarding controlling an actuator to achieve those working configurations based on the sensor information). Schultz and Abboudi are involved in the same field of endeavor, namely prosthetic hands. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Schultz Miyakawa Farnsworth Combination to provide information from force sensors to the control unit such as is taught by Abboudi in order to provide the hand with more finite control over its movements with increased data and feedback to the controller, thus resulting in a more tightly controlled hand. 
Regarding claim 14 the Schultz Miyakawa Farnsworth Abboudi Combination teaches the structure of claim 13 substantially as is claimed, 
wherein the Combination further teaches the control unit performs the selection among the plurality of possible predetermined working configurations (see for example Farnsworth Figures 8-21) comparing the myoelectric signal and the pressure distribution signal predetermined by the myoelectric sensor and plurality of force sensors with a plurality of signals associated with predetermined working configurations (see the explanation for the combinations above with regards to the control units incorporating the sensor signals and comparing them with the desired configuration).

Claim(s) 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz, Miyakawa, Farnsworth, and Abbouti as is applied above in view of van der Merwe et al. (US 20100268351 A1) hereinafter known as van der Merwe.
Regarding claims 15-16 the Schultz Miyakawa Farnsworth Abboudi Combination teaches the structure of claim 14 substantially as is claimed, 
but is silent with regards to there being an inertial sensor.
However, regarding claims 15-16 van der Merwe teaches that it is known to use inertial sensors that measure the spatial orientation of a prosthetic with respect to a predetermined orientation (Abstract: the orientation of the foot’s direction) to generate a corresponding spatial position signal and transmit this to a control unit and use the signal and select a working configuration based thereupon ([0007], [0009]-[0010] the sensor signals to the control system the desired movement…the control system includes a variety of modes to move to the desired end point of the prosthetic device). Schultz and van der Merwe are involved in the same field of endeavor, namely prosthetics. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hand of the Schultz Miyakawa Farnsworth Abbouti Combination to utilize information from inertial sensors to provide the control unit with information to allow orientation formation such as is taught by van der Merwe as yet another method of importing information from a prosthetic to a control unit which would allow finite and precise control of a prosthetic, thus increasing accurateness and fine motor movements thereof.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/19/22